Citation Nr: 1621078	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to an effective date prior to July 21, 2010 for service connection for traumatic brain injury (TBI), to include whether there was clear and unmistakable error (CUE) when service connection for a traumatic brain injury was denied in a June 22, 1988, rating decision.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that granted service connection and an initial 40 percent rating for TBI, effective July 21, 2010.

A hearing was held in March 2016 by means of video conferencing equipment with the Veteran in St. Louis, Missouri before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In a June 22, 1988 rating decision, the RO denied entitlement to service connection for TBI, which was in accord with the evidence then of record and governing legal authority; following notice to the Veteran of that denial, no timely appeal was perfected.

2. The Veteran did not file another formal or informal claim for service connection for TBI until July 21, 2010.

3. The Veteran met the criteria for the liberalized benefit from October 23, 2008 to the date of claim in July 2010.


CONCLUSIONS OF LAW

1. The RO decision of June 22, 1988, which denied service connection for TBI, is final, in the absence of CUE therein.  38 U.S.C.A. § 38 U.S.C. §7104 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105, 3.151, 3.400 (2015).

2. The criteria for the assignment of an effective date of July 21, 2009 for service connection for TBI have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.114(a), 3.151, 3.155, 3.159, 3.400(o)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The Veteran's claim of entitlement to an earlier effective date for TBI stems from his disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

As a matter of law, the statutory and regulatory notice and duty to assist provisions are not applicable to claims of CUE because CUE claims involve an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Baldwin v. Principi, 15 Vet. App. 302 (2001); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

II. Analysis

The RO granted service connection for TBI in April 2011 and awarded an effective date of July 21, 2010, the date the RO received the Veteran's claim.  The Veteran filed a notice of disagreement, claiming that the effective date should be the date of his original claim, March 1988.  In September 2011, he specifically alleged CUE with the June 22, 1988, which denied service connection for TBI.

For a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim - either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

In this case, the Veteran filed his initial claim for service connection in March 1988.  At the time of the June 1988 rating decision, the evidence included service treatment records and a VA examination.  The RO denied the claim, finding no evidence of a head injury during service.  The Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued in March 1989.  A VA Form 9 substantive appeal was filed in April 1989; however, the Veteran disagreed with ratings assigned for other disabilities.  He did not indicate intent to perfect the appeal for service connection for TBI.  The next correspondence showing the Veteran's intent to file a claim for service connection for TBI was received on July 21, 2010.

The Veteran claims a finding of CUE is warranted because the VA examiner who conducted the examination in April 1988 did not provide neurological findings at the time of the examination or provide an etiology opinion.  See NOD, May 2011.  In essence, the Veteran argues that the evidence was not properly developed in 1988.  At most, the Veteran's argument centers on how the RO weighed and interpreted the evidence, which can never rise to the stringent definition of CUE.  However, the Board points out that in 1988 the VA examiner found no abnormalities of the Veteran's nervous system, a category that encompassed neurological and psychiatric symptoms.  The examiner specifically found the Veteran had normal focal neurological signs and was mentally sound.  No diagnosis of TBI or symptoms of TBI were indicated; therefore an etiology opinion was not necessary.  Regardless, as pointed out above, arguments based on the weighing and evaluation of evidence can never rise to the stringent definition of CUE.  Here, the Veteran has not presented evidence that the correct facts as they were known at the time were not before the RO and finds the Veteran's argument without merit.

The Veteran also argues that an earlier effective date is warranted because the criteria for TBI have changed since 1988.  See NOD, May 2011.  CUE is only valid when it is found that the RO did not correctly apply the statutes and/or regulations in effect at the time of the rating decision.  Here, the Veteran has made no argument and the evidence does not otherwise show that the RO incorrectly applied the statutes or regulations in effect in 1988.  Therefore, the argument in favor of a finding of CUE is without merit.

Regarding entitlement to an earlier effective date other than on the basis of CUE, generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim is defined in VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  An informal claim is defined as any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2015).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2015).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  For claims received more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review.  Id.

Initially, the Board observes that the regulations pertaining TBI were revised on September 23, 2008, and the effective date for these revisions is October 23, 2008.  The Veteran was granted service connection for residuals of a TBI manifested by impairment of memory, attention, concentration, executive functions, judgment, and neurobehavioral effects, and granted a 40 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective July 21, 2010, the date of his claim.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,705 (Sept. 23, 2008).  Here, the Veteran's claim was filed more than one year after the effective date of the liberalizing regulation; thus, the earliest effective date permissible for the award of service connection is July 21, 2009.

For the Veteran to warrant the effective date of July 21, 2009, the evidence must show he met the criteria for the liberalized benefit from October 23, 2008 to the date of claim in July 2010.  The Board observes that in April 1988, the Veteran reported having chronic headaches.  A June 2009 psychiatry examination noted headaches, impaired recent memory, and poor concentration.  During his March 2011 VA examination, the Veteran reported that headaches and chronic memory problems started immediately after his TBI.  Objective testing revealed mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Also noted was moderately impaired judgment, and inappropriate social interaction.  The examiner stated that the Veteran had 3 or more subjective symptoms that mildly interfered with work, activities of daily living, or relationships, to include intermittent dizziness, daily mild to moderate headaches, tinnitus, insomnia, and hypersensitivity to light and sound.  Numerous neurobehavioral effects were noted such as irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.

During his hearing before the Board, the Veteran testified that he had experienced dizziness, loss of memory, and impaired concentration and speech since his in-service TBI.  He also described chronic headaches that manifested after his TBI.  In essence, he testified that his current symptoms manifested during service after his TBI.  

The Board acknowledges that lay persons are competent to report subjective symptoms such as dizziness, loss of memory, and headaches, etc.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Based on the Veteran's testimony and his reports to medical providers, and based on the VA examiner's report, the Board finds it reasonable to conclude that the Veteran has met the criteria for TBI under the liberalized law since October 23, 2008.  Accordingly, an effective date of July 21, 2009 is warranted since his claim was filed more than one year after the effective date of the liberalizing law.  To this extent, the appeal is granted.  38 C.F.R. § 3.114(a).









	(CONTINUED ON NEXT PAGE)
ORDER

An earlier effective date of July 21, 2009, for the award of service connection and the assignment of an initial 40 percent evaluation for TBI based on a liberalizing law is granted.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


